                                                                                        FILED
                                                                               2018 Nov-01 PM 04:54
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JI BIN CHEN,                             )
                                         )
      Petitioner,                        )
                                         )
v.                                       )   Case No.: 4:18-cv-01601-ACA-HNJ
                                         )
KIRSTJEN NIELSEN, et al.,                )
                                         )
      Respondents.                       )

                         MEMORANDUM OPINION

      This case is before the court on Respondents’ Motion to Dismiss Petition as

Moot, filed October 31, 2018. (Doc. 10). Respondents attach to the motion a

declaration that Petitioner was released from custody on an order of supervision on

October 31, 2018. (Doc. 10-1). Because Petitioner is no longer in custody,

Respondents contend this case is due to be dismissed as moot.

      On October 3, 2018, Petitioner filed a petition for writ of habeas corpus

seeking to be released from custody pending his removal to China. (Doc. 1).

Because Petitioner has been released from custody, his petition is moot. See

Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“[A] case must be

dismissed as moot if the court can no longer provide ‘meaningful relief.’”); see

also Soliman v. United States, 296 F.3d 1237, 1242–43 (11th Cir. 2002) (holding

that once a habeas petitioner is no longer detained, “no order … requiring [his]
release into the community awaiting his final removal order could have any

effect”). Accordingly, this matter is due to be dismissed. Khader v. Holder, 843

F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this November 1, 2018.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
